Citation Nr: 0425197	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from April 1967 to May 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which continued a 30 percent evaluation for PTSD and 
denied TDIU.  A notice of disagreement was received in August 
2002.  In an October 2002 rating decision, the PTSD rating 
was increased to 50 percent, effective from November 8, 2001.  
A statement of the case was issued in October 2002, and a 
substantive appeal (which the Board finds was adequate as to 
both issues) was received in December 2002. 

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The examiner who conducted a May 2002 VA examination reported 
an impression of PTSD.  He also commented that he did not 
feel the veteran was employable.  This examiner also noted 
that the veteran was receiving Social Security benefits.  The 
VA examiner who conducted a subsequent PTSD examination in 
December 2002 reported that the veteran was competent, but no 
opinion as to employability was offered.  

Although not entirely clear, the above medical reports 
suggest that the veteran may be receiving Social Security 
disability benefits.  Records associated with any such claim 
would be relevant to the issues on appeal and should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, in view of the May 2002 examiner's comment 
regarding employability, the Board believes further 
development of the evidence is necessary to ensure an 
adequate record for informed appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, 
including the need to submit all 
pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The RO should contact the Social 
Security Administration and request 
copies of all administrative and medical 
records associated with any claim by the 
veteran for disability benefits under 
that program. 

3.  After completion of the above, the RO 
should schedule the veteran for a VA PTSD 
examination to ascertain the severity of 
the PTSD and the effect of this 
disability on the veteran's ability to 
obtain and retain substantially gainful 
employment.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings should be clearly reported to 
allow for application of VA's rating 
criteria for PTSD.  The examiner should 
also offer an opinion as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's PTSD precludes substantially 
gainful employment.  

4.  The RO should then review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



